Petition for Writ of Mandamus Denied and Opinion filed August 29, 2002








Petition for Writ of Mandamus Denied and Opinion filed
August 29, 2002.





 





 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00505-CV
____________
 
IN RE IVORY SOILEAU AND LAVERNE
SOILEAU, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On May 29, 2002, relators filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2002); see
also Tex. R. App. P. 52.  Relators seek a writ of
mandamus ordering the trial court to vacate the order signed April 23, 2002,
and enter an order granting their motion to enforce the final judgment signed
January 30, 1998, which was affirmed by this Court on June 28, 2001.  Relators are not entitled to the relief
sought because there is nothing in the record establishing that the trial court
has ruled upon the motion to enforce. 
The only order in the record is the April 23, 2002, order which merely
denies the motion for contempt.  
Accordingly, we deny relators= petition for writ of mandamus.
 
 




 
 
 
/s/        J. Harvey Hudson
Justice
 
 
Petition Denied
and Opinion filed August 29, 2002.
Panel consists of
Justices Hudson, Fowler, and Edelman. 
(Fowler, J., would grant).  
Do Not Publish ‑ Tex. R. App. P. 47.3(b).